Citation Nr: 1326169	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  08-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In December 2010 and in November 2012, the Board remanded this claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In the December 2010 remand, the Board noted that after the RO issued its July 2008 rating decision denying the Veteran's TDIU claim, he testified at the June 2009 Board hearing that his service-connected PTSD, in combination with the hypertension and other heart problems for which he is seeking service connection, rendered him unemployable.  The Board found that the Veteran's testimony constituted a timely notice of disagreement with the July 2008 rating decision. Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Board instructed that if the Veteran's TDIU claim remained denied, the RO should issue a statement of the case with respect to that issue that informs the Veteran of his appeal rights.  Manlincon v. West, 12 Vet. App. 238 (1999).  Although the Board requested a statement of the case in the December 2010 remand, that is no longer necessary.  A claim for a TDIU rating is part of an increased rating claim when the TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the TDIU claim was part of the claim for increased rating for a posttraumatic stress disorder and the Board has jurisdiction of that claim.  A May 2013 supplemental statement of the case readjudicated the claim.

Also, at the time of the December 2010 remand, the Board instructed that the Veteran was to undergo a VA examination to specifically address his TDIU claim.

In November 2012, the Board found that the Veteran's was never afforded a VA examination to address his TDIU claim as requested in the December 2010 remand instructions.  At that time, the Board found that an additional remand was warranted to afford the Veteran an examination, which was performed in April 2013.  However, that examination was actually a series of examinations and each physician opined as to whether and to what extent the disability examined, coronary artery disease, posttraumatic stress disorder, scars, or malaria, affected the Veteran's employability.  However, an examination is needed that determines whether all of the service-connected disabilities, in combination, preclude the Veteran securing or following a substantially gainful occupation..  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine his employability status.  The examiner must review the claims file and must note that review in the report.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities of coronary artery disease, posttraumatic stress disorder, shrapnel wound of the head, and malaria.  The examiner must consider the combined effects of the service-connected disabilities.  If the Veteran is felt to be able to maintain employment, the examiner should state what type of employment and what accommodations would be necessary due to the service-connected disabilities.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

